Title: From James Madison to George W. Erving, 1 November 1805
From: Madison, James
To: Erving, George W.


          
            Sir,
            Department of State November 1st. 1805
          
          In a letter from Mr. Monroe of 20 Augt. and from yourself of the 24th. of same it is signified that according to an arrangement formed under the existing state of things, you were to proceed to Madrid; Mr. Bowdoin remaining away, until he should be furnished with new instructions. On the supposition that this arrangement will have been adhered to, and that you will be found at Madrid, I avail myself of the present conveyance by Mr. Smith, to communicate the line of conduct which the President has charged me to mark out for you.
          Considering the manner in which the late negotiation with the Spanish Government terminated, and the present posture of the relations between the two countries, it is thought proper that you should take no step whatever for reviving any part of the negotiation, and that you should not conceal from the Spanish Government the cause of this reserve. Your duty therefore at Madrid will be confined to a mere observance of the ordinary civilities incident to a state of peace, to a watchfulness over the rights and remedies of our citizens within your purview, particularly of those suffering from irregularities of Spanish Cruizers, and to the transmission of any communications of which the Spanish Government may choose to make you the organ; to which will of course be added every information from yourself, which may be thought to claim or deserve the attention of the President.
          Mr Pinckney it is presumed will have left Madrid, immediately on your arrival, if not before it.
          Mr Smith will take charge of a packet of late newspapers, to which I refer for the current information. I have the honor to be Sir, Very respectfully, your most Obt Sert
          
            James Madison
          
        